Citation Nr: 0802613	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-32 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability with degenerative joint disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from July 1971 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The record reflects that the veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in April 
2007, but that he cancelled the hearing.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5242 (2007).

2.  The criteria for a TDIU due to service-connected 
disability have not been met.    38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in January 2005 and May 2006.  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decisions in 
keeping with Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  No additional unattained evidence 
has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The veteran's claim for a TDIU was received in December 2004.  
He indicated that he was unable to work due to his service-
connected low back disability, that his disability affected 
his full time employment in September 2002, and that he last 
worked full time in September 2002.  He reported that he 
became too disabled to work in August 2004.  

The veteran left elbow disability is also service connected 
and rated as noncompensably disabling.

The veteran underwent a VA examination in April 2005 for 
evaluation of his service-connected disorders.  He complained 
of daily low back pain with intermittent radiation down the 
posterior right thigh to about knee level.  He reported that 
he was unable to play billiards or darts as he used to, as 
bending was difficult for him.  He stated that in his prior 
job as a laborer he would have significant pain the next day 
after excessive lifting.  He experienced flare-ups one to two 
times a month.  He did not report any incapacitating episodes 
in the previous 12 months.  Examination of the back revealed 
flexion to 75 degrees and extension to 20 degrees.  Right 
lateral flexion was to 30 degrees and left lateral flexion 
was to 25 degrees.  Right and left lateral rotations were to 
45 degrees.  Straight leg raise was negative bilaterally.  
Mild lumbar lordosis was noted.  Leg lengths were equal.  He 
was able to stand on toes and heels.  Lower extremity 
reflexes were recorded as 2+/4 and strength was recorded as 
4/5.  Sensory was intact to light touch in the lower 
extremities.  Pain was noted from 45 to 75 degrees of flexion 
and from 0 to 20 degrees of extension.  Pain was also noted 
with right lateral flexion from 0 to 30 degrees and with left 
lateral flexion from 0 to 25 degrees.  Pain was noted with 
repetition.  The examiner indicated that there was an 
additional ten percent loss of motion with repetition.  An 
MRI revealed degenerative changes of the lower thoracic and 
lumbosacral spine, mostly at the L5-S1 level, where there is 
a large posterior central focal protrusion causing severe 
central canal stenosis.  The veteran was diagnosed as having 
degeneration of the lumbar spine with mild functional loss 
affecting bending and lifting motions.      

With regard the left elbow, the veteran denied any pain, but 
did report intermittent tingling and numbness to the entire 
left hand which was resolved with shaking of the hand.  His 
usual daily activities and occupation were not affected.  The 
veteran did not report any flare-ups of the left elbow.  
Examination of the left elbow revealed no deformity.  Flexion 
was to 145 degrees and extension was to 0 degrees.  Pronation 
and supination were to 90 degrees.  There was no epicondyl 
tenderness.  Sensory was intact to light touch.  Tinel's sign 
was negative.  Strength was 5/5 and brachial deep tendon 
reflexes were +2/4.  Pain was not noted on ranges of motion.  
There was no fatigue, weakness or incoordination noted on 
repetition.  There was no additional effective loss of motion 
with repetition.  An MRI revealed no intra-articular joint 
effusion.  Osseous structures appeared intact.  Joint spaces 
were preserved.  There were small enthesophytes at the 
insertion of the triceps tendon and about the medial and 
lateral epicondyles.  The veteran was diagnosed as having 
small left elbow enthesophytes without significant 
degeneration and without functional limitation with normal or 
repetitive use.     

In July 2005, the veteran provided information on two 
previous employers.  Donald J. Enterprises reported that the 
veteran last worked there in August 2007 because of a 
reduction in force.  Labor Express Temporary Services 
reported that he last worked in July 2005 and that he did not 
return for any further assignment.  The veteran was employed 
in both places as a laborer. 

The veteran's claim for an increased rating for his lumbar 
spine disability was received in April 2006.

The veteran underwent a VA examination of the spine in May 
2006.  He reported that in recent months he has experienced 
radiation of pain toward the left hip intermittently and of 
muscle spasms in the low back two to three times a week.  He 
stated that he had flare-ups two to three times a week and 
that his pain was worse than usual without additional 
symptoms.  He denied additional limitations, although there 
was increased pain with standing.  He did not report any 
incapacitating episodes in the past 12 months.  

On examination it was noted that his gait was slow and 
guarded without a limp.  Flexion was to 50 degrees and 
extension was to 25 degrees.  Right lateral flexion was to 30 
degrees and left lateral flexion was to 25 degrees.  Right 
and left lateral rotations were to 45 degrees.  Straight leg 
raising on the right side was positive and negative on the 
left side.  Normal curves were preserved on the spine.  There 
was no pelvic tilt.  There were no palpable spasms of the mid 
upper lumbar region and right lower paralumbar musculature.  
There was no paraspinal tension.  The veteran was able to 
stand on toes and heels.  Lower extremity reflexes were 2+/4 
and strength was 5/5.  Sensory was diminished in the right 
foot but there was no foot drop.  Pain was noted from 0 to 50 
degrees of flexion and from 0 to 25 degrees of extension.  
Pain was also noted with right lateral flexion from 0 to 30 
degrees and with left lateral flexion from 0 to 25 degrees.  
Pain was noted with right lateral rotation from 0 to 45 
degrees.  Pain was noted with repetition.  The examiner 
indicated that there was an additional five to ten percent 
loss of motion in flexion upon repetition.  The additional 
loss was due primarily to increased pain.  The impression was 
degeneration of the lumbar spine and lumbosacral disc 
protrusion with secondary spinal stenosis and intermittent 
lumbar radiculopathy, presently with loss of motion greatest 
with flexion, limiting the veteran's ability to engage in 
heavy lifting, repeated bending, and prolonged walking.


Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Stage ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's service-connected low back disability has been 
evaluated by the RO under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Under that code, the 
General Rating Formula for Diseases and Injuries of the Spine 
is used.  The General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242) (2007).

Statements from the veteran indicate that he experiences a 
great deal of low back pain that limits function.  In fact, 
the May 2006 VA examiner remarked that the veteran's low back 
disorder resulted in limitations with regard to heavy 
lifting, repeated bending and prolonged walking; however, in 
order to be entitled to a rating higher than 40 percent for 
lumbar spine arthritis or lumbosacral strain, there must be 
objective of evidence of unfavorable ankylosis, i.e., bony 
fixation, of the entire thoracolumbar spine.  This has not 
been demonstrated.

The 40 percent rating takes into account any functional loss 
because of pain or lack of endurance.  The clinical evidence 
does not suggest that the veteran's disability approximates 
the level of impairment required for unfavorable ankylosis of 
the entire thoracolumbar spine and a 50 percent rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's low back disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996).

For all the foregoing reasons, there is no basis for staged 
ratings, pursuant to Hart, and the claim for a higher rating 
must be denied.  The preponderance of the evidence is against 
an evaluation in excess of 40 percent for the veteran's 
service-connected low back disability with degenerative joint 
disease.  Thus the benefit-of- the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran's low back and left elbow are 
service connected and evaluated as 40 percent and 
noncompensably disabling, respectively.  The combined 
evaluation is 40 percent.  As such, the veteran does not meet 
the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).

Even when the percentage requirements are not met, however, 
entitlement to a total rating on an extraschedular basis may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2007). Consideration may be 
given to a veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment resulting from nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); see also Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the information provided by the veteran's 
previous employers does not show that he is unable to work 
due to his service-connected disorders.  One employer 
indicated that the veteran was no longer employed due to a 
reduction in force and another employer indicated that the 
veteran did not return for any further work assignments.

Moreover, the competent medical evidence does not support a 
finding that the veteran's service-connected disorders render 
him unemployable.  On VA examination in April 2005, the 
examiner concluded that the lumbar spine exhibited mild 
functional loss affecting bending and lifting motions and 
that the left elbow disorder was without functional 
limitation.  The VA examiner in May 2006 concluded that 
veteran's low back disorder resulted in limitations with 
regard to heavy lifting, repeated bending and prolonged 
walking.  There was, however, no indication that the veteran 
was unemployed or has difficulty obtaining employment due to 
his low back disorder.  As noted above, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The medical evidence does not show the veteran 
to be unemployable due solely to his service-connected 
disabilities.

Thus, although the Board does not doubt that the veteran's 
service-connected disabilities have some effect on his 
employability, the preponderance of the evidence does not 
support his contention that his service-connected 
disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful 
employment.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual so as to render 
inapplicable the schedular standards and insufficient 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b) (2007).

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his education and occupational 
background, render him unable to secure or follow a 
substantially gainful employment.


ORDER

An evaluation in excess of 40 percent for a low back 
disability with degenerative joint disease is denied.

Entitlement to an award of a TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


